 
Exhibit 10.3


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) made and entered into as of
September 4, 2012, by and between Yau Wai Hung, (collectively, the
“Buyers”)  and Chan Wah Sang (the “Seller”).


This Agreement sets forth the terms and conditions upon which the Seller is
selling to the Buyers and the Buyers are purchasing from the Seller a total of
4,750,000 shares (hereinafter referred to as the “Shares”) of common stock of
Great China Mania Holdings, Inc., a Florida corporation (the “Company”) in a
private stock sale transaction. Yau Wai Hung shall purchase 387,890 Shares from
the Seller and  shall purchase 4,362,110 Shares from the Seller.


In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:


I. SALE OF THE SHARES


1.01           Shares being Sold.  Subject to the terms and conditions of this
Agreement, the Seller is selling the Shares to the Buyers.


1.02           Purchase Price.  The purchase price of the Shares shall be four
hundred seventy-five thousand dollars even ($475,000) or $0.10 per share (the
“Purchase Price”).  Yau Wai Hung shall pay thirty-eight thousand seven hundred
eighty-nine dollars even ($38,789) of the Purchase Price and Yau Wai Hung shall
pay four hundred thirty-six thousand two hundred eleven dollars even ($436,211)
of the Purchase Price.


1.03           Settlement Funds.  The Buyers will transfer their respective
portion of the Purchase Price in immediately available funds to the Seller at
the Closing.


1.04           Closing.  The Closing of the transactions shall take place on
September 4, 2012, or at such other date and time as the parties may mutually
agree in writing.
 
 
1.05           Delivery by the Seller.  At the Closing, the Seller shall deliver
a properly endorsed and guaranteed stock certificate to the Company’s transfer
agent with instructions to have the Shares reissued to the Buyer as directed by
the Buyers.
 
II. RELATED TRANSACTIONS


2.01 Finders.  The Seller and the Buyers acknowledge, respectively, that there
were no finders with respect to the transaction contemplated herein that either
is obligated to.


2.02 Other Buyers.  The Seller acknowledges that they have not solicited any
other buyer to purchase shares of the Company besides the Buyers.  The Seller
further acknowledges that there has been no influence exerted over the Seller by
any officer or director of the Company regarding the sale of Seller’s Shares.
 
III. REPRESENTATIONS AND WARRANTIES OF SELLER


The Seller hereby represents and warrants as follows:


3.01           Authority; No Violation.  The execution and delivery of this
Agreement by the Seller, and the consummation of the transactions contemplated
hereby have been duly authorized. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which the Seller is a party or by which the Seller is bound. 


3.02           Disclosure.  No representation or warranty by the Seller
contained in this Agreement, and no statement contained in any instrument, list,
certificate, or writing furnished to the Buyer pursuant to the provisions hereof
or in connection with the transaction contemplated hereby, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading or
necessary in order to provide a prospective purchaser of the business of the
Company with proper information as to the Company and its affairs.


IV. REPRESENTATIONS AND WARRANTIES BY BUYER


Buyers hereby represents and warrant as follows:
 
 
-1-

--------------------------------------------------------------------------------

 


4.01           Authority; No Violation.  The execution and delivery of this
Agreement by the Buyers and the consummation of the transactions contemplated
hereby by Buyers have been duly authorized.  Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will constitute a violation or default under any term or provision of any
contract, commitment, indenture, other agreement or restriction of any kind or
character to which any of the individual Buyers are a party or by which any of
the individual Buyers are bound.


4.02           Representations Regarding the Acquisition of the Shares.
 
 
(a)           The Buyers understands the speculative nature and the risks of
investments associated with the Company and confirms that it is able to bear the
risk of the investment;


(b)           The Buyers have had the opportunity to ask questions of the Seller
and receive additional information about the Company, or could acquire it
without unreasonable effort or expense necessary to evaluate the merits and
risks of any such purchase.  Further, the Buyer has been given an opportunity to
question the Seller and receive related documentation to the purchase;


(c)           The Buyers had sufficient knowledge and experience in financial
and business matters, and is sufficiently familiar with investments of the type
represented by the Shares, including familiarity with previous private and
public purchases of speculative and restricted securities, that it is capable of
evaluating the merits and risks associated with purchase of the Shares;


(d)           In evaluating the merits of the purchase of the Shares, Buyers
have relied solely on his, her or its own investigation concerning the Company
and has not relied upon any representations provided by the Seller;


(e)           The Buyers and its principals have not: (a) been party to any
adverse proceeding brought by the SEC or any similar state agency; (b) any
material criminal proceeding regarding the purchase or sale of securities or
other crimes, excluding only misdemeanor crimes; or (c) filed bankruptcy
proceedings within the past five years; and
 
 
 
-2-

--------------------------------------------------------------------------------

 


 
(f)           The Buyer are able to pay their debts as they become due, and the
Buyers (a) are not currently insolvent; (b) has made no general or other
assignment for the benefit of creditors; and (c) is not party to any material
proceeding that would have an adverse effect on the Buyers’ assets.


 V. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION


5.01           Survival of Representations.  All representations, warranties,
and agreements made by any party in this Agreement or pursuant hereto shall
survive the execution and delivery hereof and any investigation at any time made
by or on behalf of any party.


VI. ADDITIONAL CONDITIONS TO CLOSING


6.01 Obligation of Buyers to Close.  The Buyers shall not be obligated to close
this transaction unless it is satisfied, following reasonable investigation,
that all of the representations of Seller as of the date of execution of this
Agreement and as of the date of Closing under this Agreement are true and
correct in all material respects.


6.02 Obligation of Seller to Close.   The Seller shall not be obligated to close
this transaction unless it is satisfied, following reasonable investigation,
that all of the representations of the Buyers as of the date of execution of
this Agreement and as of the date of Closing under this Agreement are true and
correct in all material respects.


VII. SURVIVAL AND INDEMNIFICATION


7.01           Survival.  The representations, warranties and covenants made by
the parties in this Agreement and in any other certificates and documents
delivered in connection herewith shall survive the Closing and shall apply until
the first anniversary of the Closing Date.


VIII. MISCELLANEOUS


8.01           Expenses.  Each of the parties shall bear its own expenses
incurred in conjunction with the Closing hereunder.
 
8.02           Further Assurances.  From time to time, at the request of the
Buyers and without further consideration, the Seller shall execute and transfer
such documents and take such action as the Buyers may reasonably request in
order to effectively consummate the transactions herein contemplated.


8.03           Parties in Interest.  All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the heirs, beneficiaries, representatives, successors, and
assigns of the parties hereto.


8.04           Prior Agreements; Amendments.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to the
subject matter hereof. This Agreement may be amended only by a written
instrument duly executed by the parties hereto or their respective successors or
assigns.


8.05           Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.
 
 
 
-3-

--------------------------------------------------------------------------------

 


 
8.06           Confidentiality.  Each party hereby agrees that all information
provided by the other party and identified as “confidential” will be treated as
such, and the receiving party shall not make any use of such information other
than with respect to this Agreement. If the Agreement shall be terminated, each
party shall return to the other all such confidential information in their
possession, or will certify to the other party that all of such confidential
information that has not been returned has been destroyed.


8.07           Notices.  All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered or mailed (registered or certified mail, postage
prepaid, return receipt requested) to the parties at their address specified on
the signature page hereto, with a copy sent as indicated on the signature page.


8.08           Counterparts.  This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


8.09           Applicable Law.  This Agreement shall be governed by, and
construed in accordance with the laws of the State of Utah in respect of
contracts, and the State of Utah, in respect of matters of a corporate nature.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.






BUYERS:
 
Yau Wai Hung
SELLER:
 
Chan Wah Sang
       
By:
 /s/Yau Wai Hung
By:
/s/Chan Wah Sang
 
Name:
 
Yau Wai Hung
 
Name:
 
Chan Wah Sang




 
-4-

--------------------------------------------------------------------------------

 
